           Case 1:20-cv-11951-IT Document 38 Filed 08/13/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


JACQUES SAADE,                            *
                                          *
             Plaintiff,                   *
                                          *
       v.                                 *                   Civil Action No. 20-cv-11951-IT
                                          *
FAY SERVICING, LLC, and                   *
WILMINGTON TRUST, NATIONAL                *
ASSOCIATION, as Trustee of MFRA TRUST     *
2014-2,                                   *
                                          *
 Defendants.                              *
_________________________________________ *

                                             ORDER
                                          August 13, 2021

TALWANI, D.J.

       Plaintiff Jacques Saade brings this action against Defendants Fay Servicing, LLC,

Plaintiff’s mortgage servicer, and Wilmington Trust, N.A., as Trustee of MFRA Trust 2014-2,

Plaintiff’s mortgage holder (collectively, “Defendants”), complaining that Defendants have

violated state and federal statutes in their handling of a mortgage on Plaintiff’s property at 300

Commercial Street, Unit 611, Boston, MA (the “Property”). See Compl. ¶¶ 1-3 [#1]. This is

Plaintiff’s sixth action before this court asserting wrongful conduct by Defendants and their

predecessors in interest in relation to the mortgage on the Property. See Saade v. PennyMac

Loan Services, LLC, et al., No. 15-cv-12275 (“First Prior Action”); Saade v. PennyMac Loan

Services, LLC, et al., No. 15-cv-13611 (“Second Prior Action”); Saade v. Wilmington Savings

Fund Society, et al., No. 16-cv-11982 (“Third Prior Action”); Saade v. Wilmington Trust,

National Association, et al., No. 18-cv-11534 and related case No. 18-cv-11873 (“Fourth and
           Case 1:20-cv-11951-IT Document 38 Filed 08/13/21 Page 2 of 5




Fifth Prior Actions”). The factual allegations underlying Plaintiff’s assertion that Defendants

engaged in wrongdoing have been previously set forth in detail and are not repeated here.

        On May 13, 2019, the court entered a Memorandum and Order in the Fourth and Fifth

Prior Actions, see Case No. 18-cv-11534, ECF No. 73, ruling that several of Plaintiff’s claims

were barred as a matter of res judicata (based upon the First and Second Prior Actions) and

finding that the remaining claims failed to state a claim for relief as a matter of law. Although the

court declined Defendants’ request for sanctions, in light of Plaintiff’s successive and cumulative

filings, the court also implemented a pre-screening procedure wherein any subsequent action

brought by Plaintiff against any of the Defendants named in the First through Fifth Prior Actions

would be automatically stayed until further court order. Id. at 14–16.

        Plaintiff filed this action on October 29, 2020. The Complaint [#1] brings four claims.

Claim 1 asserts that Defendants’ May 31, 2018 Notice of Default was insufficient under

Massachusetts law. Compl. ¶¶ 1–15 [#1]. Claims 2 and 3 assert that Fay Servicing acted

unlawfully by account of an October 5, 2020 letter advising Saade that he may call Fay Servicing

if Saade sought to refinance or modify the debt. Id. ¶¶ 17, 25 (citing Pl.’s Ex. A [#1-1]). Saade

claims that when he attempted to call Fay Servicing “to proceed with this proposition,” he was

“told that Fay Servicing would not discuss this matter.” Id. ¶¶ 18, 26. Claim 4 asserts a cause of

action under the Fair Debt Collection Practices Act and Massachusetts law in relation to a

September 11, 2020 letter wherein Defendant Fay Servicing conveyed to Plaintiff that its records

showed that Plaintiff’s flood insurance on the Property had expired and warned Plaintiff that if

Plaintiff did not provide proof of insurance, Fay Servicing would buy insurance on the Property

and bill Plaintiff for the costs. Id. ¶¶ 31–32 (citing Pl.’s Ex. B [#1-1]). Plaintiff alleges that he

sent proof of insurance to Fay Servicing by mail. Id. ¶ 31. However, Plaintiff alleges that when



                                                   2
            Case 1:20-cv-11951-IT Document 38 Filed 08/13/21 Page 3 of 5




he called Fay servicing to discuss the matter, Fay servicing “would not discuss the account with

plaintiff.” Id. ¶ 32.

        Pursuant to the court’s screening order, following review of the Complaint, the court sua

sponte dismissed Claim 1 based on res judicata since Plaintiff’s claim that the 2018 Notice was

unlawful could have could have been raised in Plaintiff’s earlier action (where, in fact, he

challenged the validity of this very same Notice on other grounds). See Order 2–3 [#18].

However, even though Claims 2, 3, and 4 also related to the same mortgage on the same

Property, the court allowed these claims to proceed past the court’s pre-screening review where

Plaintiff asserted that the causes of action purportedly arose following the court’s earlier

judgment. Id. at 3–4. Now before the court is Defendants’ Motion to Dismiss [#19], where

Defendants argue that claims 2, 3, and 4 are also precluded as res judicata and that, in any event,

the claims fail to state a claim for relief. Plaintiff has filed a 23-page Opposition [#24] and a 20-

page Memorandum in Support [#26]. Upon review of the filings, the court concludes that claims

2, 3, and 4 are also precluded on grounds of res judicata or, alternatively, fail to state a claim.

        Starting with claims 2 and 3, the basis for relief is not plain from the Complaint nor from

Plaintiff’s memoranda in opposition to Defendants’ motion to dismiss. Taking into account the

liberal pleading standards by which the court construes the pro se filings, there are two

conceivable theories for liability on each claim. One is that Defendants have failed to comply

with their obligations under Mass. Gen. Laws ch. 244 § 35A (claim 2) and § 35B (claim 3) with

regard to Plaintiff’s mortgage. The other is that Fay Servicing’s October 5, 2020 letter constitutes

an offer by Defendants to renegotiate the terms of Plaintiff’s mortgage and that the court should

now order Defendants to renegotiate the terms with Plaintiff as (assertedly) promised. Under

either interpretation, claims 2 and 3 fail.



                                                   3
           Case 1:20-cv-11951-IT Document 38 Filed 08/13/21 Page 4 of 5




       To the extent that claims 2 and 3 contend that Defendants have (prior to the issuance of

this letter) failed to comply with Mass. Gen. Laws ch. 244 §§ 35A and 35B in the servicing of

Plaintiff’s mortgage, the claim rests on the same legal arguments previously rejected by the court

in the Third, Fourth and Fifth Prior Actions. See No. 16-cv-11982, ECF No. 81, at 12–13 (D.

Mass. Sept. 26, 2017); Saade v. Wilmington Trust, National Association, No. 18-cv-11534, ECF

No. 72, at 8–9 (D. Mass. May 13, 2019). The court understands Plaintiff’s memoranda in

opposition to contend that the court’s previous rulings misconstrued the law; that is an argument

to be made on appeal of the court’s prior rulings (as Plaintiff has done), not through a new action

relitigating the same legal issues each time Defendants send Plaintiff a letter. And although the

October 5, 2020 letter postdated the court’s previous judgment and could therefore conceivably

create a new cause of action under §§ 35A and 35B if there was a legal basis for Plaintiff’s

claim, Plaintiff has not alleged how the letter, by itself, is deficient under either provision (the

letter, which is neither a demand letter, a foreclosure publication, or a notice to cure, does not

appear to be even governed by either section).

       Alternatively, to the extent that Plaintiff contends that the October 5, 2020 letter

constitutes an “offer” by Defendants to renegotiate the terms of the mortgage, see, e.g., Compl.

¶¶ 24, 27 [#1] (stating, for claim 2, that Plaintiff was seeking to “enforce the October 5, 2020

proposition” and, for claim 3, to “conclude the proposition presented by the October 5, 2020

correspondence”) the claim is, on its face, without merit. The subject letter, which Plaintiff has

attached to his Complaint, states in plain terms that Defendants were not offering Plaintiff any

such relief but that Plaintiff could inquire with Fay Servicing about his options. See Compl., Ex.

A [#1-1] (“you may qualify” . . . “subject to owner of the loan approval” . . . “we will first

determine if you are eligible for any available options based upon your situation.”). Plaintiff’s



                                                   4
           Case 1:20-cv-11951-IT Document 38 Filed 08/13/21 Page 5 of 5




allegation that Defendants were unwilling to engage in any negotiations regarding the terms of

the loan is, in no way, inconsistent with the representations made in the letter and therefore

cannot sustain a cause of action.

       The court turns next to claim 4, which fails for similar reasons. In claim 4, Plaintiff asks

the court to “resolve the insurance controversy.” Compl. ¶ 7 [#1]. Construing Plaintiff’s pro se

complaint liberally, the court understands Plaintiff to be requesting declaratory relief. But the

allegations in the complaint fail to articulate any dispute. Namely, Plaintiff alleges that

Defendant Fay Servicing asked Plaintiff to confirm his insurance coverage. Id. ¶ 31. Plaintiff

further alleges that he subsequently sent Fay Servicing proof of coverage by mail as requested.

Id. Plaintiff does not include any allegations that Fay Servicing did not accept his proof of

coverage or that there is any ongoing dispute between the parties as to Plaintiff’s requirements to

obtain insurance coverage as a matter of contract or under the governing law. Moreover, Plaintiff

has not alleged any pecuniary loss arising from Plaintiff obtaining insurance coverage in

response to the September 11, 2020 letter.1 In the absence of any actual controversy, the court

may not grant declaratory relief. See Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S.

270, 272 (1941).

        For the forgoing reasons, Defendants’ Motion to Dismiss [#19] is GRANTED.

IT IS SO ORDERED

                                                                      /s/ Indira Talwani
Date: August 13, 2021                                                 United States District Judge




1
 Plaintiff asserts that “in light of these events, this action is now proper to . . . determine the
amount of debt pursuant to 15 U.S.C. § 1692g and G.L.c. 244 § 35A.” Compl. ¶ 32 [#1].
However, Plaintiff does not explain why the insurance coverage dispute, which appears to be no
dispute at all, would necessitate the court revisiting issues litigated in the prior actions and
presently subject to ongoing litigation at the Court of Appeals.
                                                  5
